Case 2:20-cv-00030-JRG Document 134 Filed 12/16/20 Page 1 of 2 PageID #: 14943




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

 HUAWEI TECHNOLOGIES CO. LTD.,              §
                                            §
                 Plaintiff,                 §
                                            §
 v.                                         §
                                            §   CIVIL ACTION NO. 2:20-CV-00030-JRG
                                            §
 VERIZON COMMUNICATIONS, INC.,              §
 VERIZON BUSINESS NETWORK                   §
 SERVICES, INC., VERIZON ENTERPRISE         §
 SOLUTIONS, LLC, CELLCO                     §
 PARTNERSHIP D/B/A VERIZON                  §
 WIRELESS, INC., VERIZON DATA               §
 SERVICES LLC, VERIZON BUSINESS             §
 GLOBAL LLC, VERIZON SERVICES               §
 CORP.                                      §
              Defendants.                   §
 ___________________________________        §
                                            §
                                            §
 VERIZON BUSINESS NETWORK                   §
 SERVICES, INC., CELLCO PARTNERSHIP         §
 D/B/A VERIZON WIRELESS, VERIZON            §
 DATA SERVICES LLC, VERIZON                 §
 BUSINESS GLOBAL LLC, VERIZON               §
 SERVICES CORP., AND VERIZON                §
 PATENT AND LICENSING INC.                  §
                                            §
          Counterclaim-Plaintiffs,          §
 v.                                         §
                                            §
 HUAWEI TECHNOLOGIES CO. LTD.,              §
 HUAWEI TECHNOLOGIES USA, INC.,             §
 AND FUTUREWEI TECHNOLOGIES INC.            §
                                            §
         Counterclaim-Defendants.           §

                                       ORDER

      Before the Court is Verizon’s Unopposed Motion Withdrawing its Motion to Compel

Email Production (the “Motion”) filed by Verizon Communications, Inc., Verizon Business
Case 2:20-cv-00030-JRG Document 134 Filed 12/16/20 Page 2 of 2 PageID #: 14944




Network Services, Inc., Verizon Enterprise Solutions, LLC, Cellco Partnership d/b/a Verizon

Wireless, Inc., Verizon Data Services LLC, Verizon Business Global LLC, Verizon Services

Corp., and Verizon Patent and Licensing Inc. (collectively “Verizon”). (Dkt. No. 124). In the

  .
Motion, Verizon represents that the parties have reached an agreement and requests that its Motion

to Compel Email Production (Dkt. No. 116) be withdrawn.

       Having considered the Motion, and noting that it is unopposed, the Court finds that it

should be and hereby is GRANTED. Accordingly, Verizon’s Motion to Compel Email Production

(Dkt. No. 116) is WITHDRAWN and is no longer set for hearing on Thursday,

December 17, 2020.


     So ORDERED and SIGNED this 16th day of December, 2020.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE




                                                2
